                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Keith Seward,                                          Civil Action No. 3:19-cv-1111-CMC
                           Plaintiff,
                 vs.
                                                              OPINION AND ORDER
 Republican National Committee,

                           Defendant.

       This matter is before the court on Plaintiff’s pro se Complaint appearing to allege the

Republican National Committee engaged in robocalls to his phone number despite his requests to

discontinue. ECF No. 1. In accordance with 28 U.S.C. § 636(b) and Local Civil Rule 73.02

(B)(2)€, D.S.C., this matter was referred to United States Magistrate Judge Shiva V. Hodges for

pre-trial proceedings and a Report and Recommendation (“Report”). On May 14, 2019, the

Magistrate Judge issued a Report recommending this matter be dismissed with prejudice pursuant

to Fed. R. Civ. P. 41(b), as Plaintiff has failed to keep the court apprised of his address and

therefore the court has no way to contact him. ECF No. 9. The Magistrate Judge advised Plaintiff

of the procedures and requirements for filing objections to the Report and the serious consequences

if he failed to do so. The Report also noted if Plaintiff responded within the time set for filing

objections, his case would continue and the Report would be vacated. Id. Plaintiff has not filed

objections and the time for doing so has expired.

       The Magistrate Judge makes only a recommendation to this court. The recommendation

has no presumptive weight, and the responsibility to make a final determination remains with the

court. See Mathews v. Weber, 423 U.S. 261 (1976). The court is charged with making a de novo

determination of any portion of the Report of the Magistrate Judge to which a specific objection
is made. The court may accept, reject, or modify, in whole or in part, the recommendation made

by the Magistrate Judge or recommit the matter to the Magistrate Judge with instructions. See 28

U.S.C. § 636(b).

       After reviewing the record of this matter, the applicable law, and the Report and

Recommendation of the Magistrate Judge, the court agrees with the conclusion of the Report that

this matter should be dismissed with prejudice under Rule 41(b). Accordingly, the court adopts

and incorporates the Report and Recommendation by reference in this Order. Plaintiff’s complaint

is hereby dismissed pursuant to Fed. R. Civ. P. 41(b). See also Ballard v. Carlson, 882 F.2d 93,

95 (4th Cir. 1989) (“The Federal Rules of Civil Procedure recognize that courts must have the

authority to control litigation before them, and this authority includes the power to order dismissal

of an action for failure to comply with court orders.”).

       IT IS SO ORDERED.

                                                              s/Cameron McGowan Currie
                                                              CAMERON MCGOWAN CURRIE
                                                              Senior United States District Judge
Columbia, South Carolina
May 30, 2019




                                                 2
